Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following is an examiner's statement of reasons for allowance:
The primary reason for the indication of the allowability of claims 1-4, 8 is the inclusion therein of the limitations of a determination unit configured to individually determine whether or not a coupling failure of the electrode unit occurs and whether or not the liquid exists in the liquid container; a first resistor that is provided between, and is in direct contact with, the first electrode and the second electrode, the first resistor and having a first resistance value; and a second resistor located inside the liquid container and having a second resistance value that varies depending on an amount of the liquid between the first electrode and the second electrode. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
The primary reason for the indication of the allowability of claims 5-7 is the inclusion therein of the limitations of a determination unit configured to determine whether or not a coupling failure of the electrode unit occurs and whether or not the liquid exists in the liquid container; a first capacitor that is provided between, and is in direct contact with, the first electrode and the second electrode; and a second resistor located inside the liquid container and having a second resistance value that varies depending on an amount of the liquid between the first electrode and the second electrode. These limitations are neither suggested nor taught by the prior art of record, alone or in combination as claimed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853